Matter of Nguyen (2020 NY Slip Op 02363)





Matter of Nguyen


2020 NY Slip Op 02363


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

PM-67-20

[*1]In the Matter of Duyen Thi Nguyen, an Attorney. (Attorney Registration No. 4725974.)

Calendar Date: April 13, 2020

Before: Garry, P.J., Mulvey, Devine, Aarons and Pritzker, JJ.


Duyen Thi Nguyen, San Francisco, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Duyen Thi Nguyen was admitted to practice by this Court in 2009 and lists a business address in San Francisco, California with the Office of Court Administration. Nguyen has applied to this Court, by affidavit sworn to December 5, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Nguyen omitted four material responses in her submission and, therefore, her application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Nguyen has submitted a supplemental affidavit, sworn to March 31, 2020, in which she corrects the irregularities in her prior submission. Accordingly, with AGC voicing no other substantive objection, and having determined that Nguyen is now eligible to resign for nondisciplinary reasons, we grant the application and accept her resignation (see Matter of Lavielle, 173 AD3d 1600, 1601 [2019]).
Garry, P.J., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that Duyen Thi Nguyen's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Duyen Thi Nguyen's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Duyen Thi Nguyen is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Nguyen is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Duyen Thi Nguyen shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.